Judgment, Supreme Court, New York County (Leland De-Grasse, J.), entered April 2, 1993 unanimously affirmed, without costs or disbursements. We find that the order to show cause was fully complied with since service was made "by leaving a copy of said order and papers at the general office of the said Board of Elections” on March 2, 1993. We further find that petitioner had standing since he was an aggrieved candidate, having been duly certified by the Board of Elections at the time of the commencement of these proceedings. (Cf., Matter of Novak v Jones, 19 AD2d 781, affd 13 NY2d 883.) No *453opinion. Concur — Sullivan, J. P., Wallach, Rubin and Nardelli, JJ.